Name: Commission Implementing Regulation (EU) NoÃ 1418/2013 of 17Ã December 2013 concerning production and marketing plans pursuant to Regulation (EU) NoÃ 1379/2013 of the European Parliament and of the Council on the common organisation of the markets in fishery and aquaculture products
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  production;  fisheries;  marketing
 Date Published: nan

 28.12.2013 EN Official Journal of the European Union L 353/40 COMMISSION IMPLEMENTING REGULATION (EU) No 1418/2013 of 17 December 2013 concerning production and marketing plans pursuant to Regulation (EU) No 1379/2013 of the European Parliament and of the Council on the common organisation of the markets in fishery and aquaculture products THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1379/2013 of the European Parliament and of the Council of 11 December 2013 on the Common organisation of the markets in fishery and aquaculture products (1), and in particular Article 29, Whereas: (1) Producer organisations for fishery and aquaculture should contribute to the achievement of the objectives of the Common Fisheries Policy and the Common organisation of the markets in fishery and aquaculture products. (2) In particular, Regulation (EU) No 1379/2013 provides that fishery producer organisations deploy measures to promote sustainable fishing activities, reduce unwanted catches, improve traceability of fishery products and eliminate IUU fishing practices, and that aquaculture producer organisations deploy measures to promote sustainable aquaculture, ascertain consistency with national strategic plans and ensure sustainable aquaculture practices. (3) Furthermore, Regulation (EU) No 1379/2013 provides that fishery and aquaculture producer organisations deploy measures to improve marketing of products and economic returns of producers, stabilise the market and reduce environmental impact of fishing activities. (4) The production and marketing plans that producer organisations submit to their competent national authorities should aim at achieving the objectives of the Common organisation of the markets in fishery and aquaculture products. (5) To facilitate a homogeneous implementation by all producer organisations of the production and marketing plans and to make sure that the structure of the plans reflects the contribution to the achievement of the objectives referred to in Articles 3 and 7 of the Regulation (EU) No 1379/2013, a common format should be defined by the Commission. (6) Single time-limits for the submission of the production and marketing plans should be established in order to allow timely approval of those plans in view of the need to elaborate appropriate financial programming for financial support which would be available for the execution of those plans under a future Union legal act establishing the conditions for the financial support for maritime and fishery policy for the period 2014-2020. (7) The measures provided for in this Regulation are in accordance with the opinion of the Examination Committee for fishery and aquaculture products. HAS ADOPTED THIS REGULATION: Article 1 Format and structure of production and marketing plans The format and structure of production and marketing plans referred to in Article 28 of Regulation (EU) No 1379/2013 (the plans) shall be as set out in the Annex to this Regulation. Article 2 Time-limits and procedures for submission of plans 1. Producer organisations shall submit their first plans to their competent national authorities by end of February 2014. For the producer organisations recognized after 1 January 2014, they shall submit their first plans to the competent national authorities eight weeks after their recognition. Subsequent plans shall be submitted eight weeks prior to the expiry of the plans in place. 2. If a competent national authority considers that a plan submitted by a producer organisation aims to achieve the objectives referred to in Articles 3 and 7 of Regulation (EU) No 1379/2013, it shall approve that plan within six weeks following receipt and inform the producer organisation immediately. 3. Where a competent national authority finds that the objectives referred to in Articles 3 and 7 of Regulation (EU) No 1379/2013 cannot be achieved by a plan as submitted, it shall inform the producer organisation accordingly within the deadline referred to in paragraph 2 of this Article. The producer organisation shall submit an amended plan within two weeks. 4. The deadline for approval of the amended plan shall be four weeks following receipt. 5. If competent national authority does not approve or does not refuse the plan according to paragraph 2 or 4, the plan is considered as approved. Article 3 Revision of plans 1. If a competent national authority considers that a revised plan submitted pursuant to Article 28(4) of Regulation (EU) No 1379/2013 aims to achieve the objectives referred to in Articles 3 and 7 of that Regulation, it shall approve that plan within four weeks following receipt and inform the producer organisation immediately. 2. Where a competent national authority finds that the objectives referred to in Articles 3 and 7 of Regulation (EU) No 1379/2013 cannot be achieved by the revised plan as submitted, it shall inform the producer organisation accordingly within the deadline referred to in paragraph 1 of this Article. The producer organisation shall submit an amended plan within two weeks. 3. The deadline for approval of the amended plan shall be four weeks following receipt. 4. If competent national authority does not approve or does not refuse the revised plan according to paragraph 1 or 3, the plan is considered as approved. Article 4 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2013. For the Commission The President JosÃ © Manuel BARROSO (1) See page 1 of this Official Journal. ANNEX DETAILED STRUCTURE OF THE PRODUCTION AND MARKETING PLANS SECTION 1 General information on the producer organisation  Name  Type  Identification code  Location  Number of members  Turnover (detailed by species)  Volume of catches or of harvest (detailed by species) SECTION 2 Production program and marketing strategy This section shall consist in an indicative supply schedule and shall describe how the adequacy of supply with market requirements in terms of quality, quantity and presentation will be ensured, in particular for the main marketed species. SECTION 3 Measures to achieve the objectives laid down in Article 7 of Regulation (EU) No 1379/2013 This section shall, inter alia, describe the appropriate measures provided for in Article 8 of the Regulation (EU) No 1379/2013 that the producer organisation intends to deploy to reach the different objectives laid down in Article 7 of the same Regulation. SECTION 4 Measures to adjust the supply of certain species This section shall, inter alia, describe the appropriate measures provided for in Article 8 of the Regulation (EU) No 1379/2013 that the producer organisation intends to deploy to adjust the supply of species which habitually present marketing difficulties during the year. SECTION 5 Penalties and control measures This section shall provide a description of the penalties applicable to the different types of infringements that could occur in the implementation of the production and marketing plans. In addition, it may describe the appropriate measures provided for in Article 8 of the Regulation (EU) No 1379/2013 that the producer organisation intends to deploy to ensure the control and the compliance of their members activities with the rules they have established.